Citation Nr: 1217918	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  04-36 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, characterized as degenerative joint disease of both feet and claw toes of the left foot, to include as being secondary to a back disorder.


(Entitlement to service connection for a back disorder with neuropathy is addressed in a separate Board action.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from October 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision issued in March 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The record reflects that the Board remanded this claim in August 2009 for the purpose of obtaining additional medical evidence and to also ensure that the appellant's accredited representative, Paralyzed Veterans of America, Inc., was provided with certain appellate documents that were not previously provided to the representative.  The claim has since been returned to the Board for review.  

In connection with this appeal, the appellant testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in February 2009; a transcript of that hearing is associated with the claims file.

The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board would note that the appellant has filed a claim for entitlement to service connection for a bilateral foot disability and a back disorder with neuropathy.  With respect to the bilateral foot disability, the appellant has been represented by Paralyzed Veterans of America, Inc., and for the back disability claim, the appellant has been represented by a private attorney, Daniel G. Krasnegor.  In the Board's Remand of August 2009, the Board gave the following information and instructions:

A remand is also necessary in this case in order to ensure compliance with due process requirements.  In this regard, the Board notes that a January 2009 supplemental statement was issued with respect to the Veteran's bilateral foot claim; however, his representative never received a copy of it.  Rather, it was sent to the attorney who is representing the Veteran in his claim of entitlement to service connection for a back disorder.  Additionally, at the Veteran's February 2009 Board hearing and in correspondence dated the same month, his representative requested an opportunity to review the claims file and offer argument prior to the Board's adjudication of the Veteran's appeal.  Therefore, while on remand, the Veteran's representative in this matter should be provided a copy of the January 2009 supplemental statement of the case issued in regard to his claim of entitlement to service connection for a bilateral foot disorder and, prior to the appeal's return to the Board, be given an opportunity to present written argument on this matter. 

Additionally, subsequent to the issuance of the January 2009 supplemental statement of the case, additional evidence consisting of private treatment records was received at the RO.  Such show treatment for the Veteran's bilateral foot disorder.  Therefore, as the additionally received evidence is relevant to the Veteran's claimed disorder currently on appeal and was received prior to certification and transfer of the appeal to the Board, a remand of the case is required to comply with 38 C.F.R. § 19.31(b). 

Moreover, as the Veteran's claim of entitlement to service connection for a back disorder is being remanded for further development in a separate Board decision and the Veteran has, in part, claimed that his current bilateral foot disorder is secondary to his back disorder, such claims are inextricably intertwined.  Therefore, before the issue of entitlement to service connection for a bilateral foot disorder can be addressed on appeal, the Veteran's back claim must be addressed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, consideration of the merits of the Veteran's claim for service connection for a bilateral foot disorder should be deferred pending the readjudication of his back claim. 

Accordingly, the case is REMANDED for the following action: 

....

4.  The Veteran's representative should be provided a copy of the January 2009 supplemental statement of the case issued in regard to the Veteran's claim of entitlement to service connection for a bilateral foot disorder. 

5.  After readjudication of the Veteran's pending claim for entitlement to service connection for a back disorder is complete and, after completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim of entitlement to service connection for a bilateral foot disorder, to include as secondary to a back disorder, should be readjudicated based on the entirety of the evidence, to include the evidence received after the January 2009 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

A review of the claims folder indicates that the taskings that were required to be performed by the RO/AMC have not been accomplished.  That is, the RO/AMC was suppose to provide various documents to the Paralyzed Veterans of America, Inc., so that the representative in charge of submitting argument in support of the claim would have a complete picture of the processing of the claim and the evidence that has been used in making a determination on the appellant's claim.  The RO/AMC was tasked to send copies of the SSOC of January 2009 and this was not accomplished.  Moreover, during the time period that the claim was in a remand status, documents that should have been sent to the appellant and his veterans' service organization were instead sent to the appellant and his private attorney.  Because this has occurred, when the veterans' service organization provided argument on behalf of the appellant, the organization did not have all of the documents needed to review prior to the submission of the argument.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  As the record reflects that the RO/AMC did not accomplish its specific tasking, and because additional documents have not been provided to the correct accredited representative since the Board's last action, the claim must be returned to the RO/AMC for action.  Returning the claim to the RO/AMC for action will also ensure that the appellant and his representative have been provided with the proper documents needed when argument is being prepared and presented to the Board in support of the appellant's claim.  

In other words, in order to comply with due process of law, the appellant's representative must be provided the opportunity to review the record and offer written argument on the appellant's behalf.  See generally 38 C.F.R. § 20.600 (2011).  Moreover, the Board notes that an appellant must be afforded the full right to representation in all stages of an appeal.  Under the circumstances of this case, the Board believes that the appellant's accredited and designated representative for the issue involving a bilateral foot disorder, Paralyzed Veterans of America, Inc., has not been provided the opportunity to properly represent the appellant in accordance with 38 C.F.R. § 20.600 (2011).  Therefore, the claim must be returned to the RO/AMC so that the RO/AMC may forward to Paralyzed Veterans of America, Inc., all appropriate documents that have been generated since the Board's August 2009 Remand along with any other documents noted in that previous action.  To do otherwise would be extremely prejudicial to the appellant and would deprive paralyzed Veterans of America, Inc., of the opportunity to provide argument in support of the appellant's claim. 

Because the claim is being returned to the RO/AMC, the RO/AMC should also seek to obtain any additional medical records that have been generated by the appellant's local VA Medical Center (VAMC) in conjunction with any treatment received for any type of bilateral foot disorder.  This request is being accomplished in accordance with the United States Court of Appeals for Veterans Claim determination in Bell v. Derwinski, 2 Vet. App. 611  (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.)  Accordingly, the RO/AMC should request VA medical records pertaining to the appellant that are dated from January 2010 to the present. 

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO/AMC for the following development: 

1.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment received since January 2010 for his bilateral foot disability, to include but not limited to records from any private physician if relevant, and to furnish signed authorizations for release to the VA of private medical records.  Copies of the medical records from all sources should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA federal treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011). 

2.  The RO/AMC must reissue all documents sent to the appellant's private attorney instead of being sent to Paralyzed Veterans of America, Inc.  This includes sending Paralyzed Veterans of America, Inc., the Supplemental Statement of the Case of January 2009 (along with the transmittal letter) and all documents that have been generated with respect to the appellant's claim for entitlement to service connection for a bilateral foot disorder.  Moreover, once all of those documents have been provided to Paralyzed Veterans of America, Inc., the RO/AMC should further refer this case with the claims folder to Paralyzed Veterans of America, Inc., for the purpose of execution of VA Form 646, Statement of Accredited Representative in Appealed Case, prior to returning the claim to the Board.  Copies of all correspondence should be included in the claims folder for review. 

3.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO/AMC should conduct any additional development deemed warranted and readjudicate the issue noted on the title page of this decision.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided an SSOC regarding the issue now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


